DETAILED ACTION
This action is response to application number 16/513,350, amendment and remarks, dated on 02/10/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 21-30 pending.
Claims 11-20 not elected.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 21-30 have been considered but are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 21-30  are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2019/0306923 A1) in view of Tooher et al. (US 2019/0141555 A1).

Claims 1, 22, Xiong discloses a method of wireless communication (5G-NR wireless system; title), comprising:
In some aspects, for single carrier based waveform, DFT-s-OFDM and single carrier with frequency domain equalizer (SC-FDE) can be considered for both DL and UL communication. FIG. 8 illustrates a comparison 800 between OFDM and SC-FDM transmission schemes, in accordance with some aspects. For OFDM based transmission scheme, including DFT-s-OFDM, a cyclic prefix (CP) (e.g., 802 and 806) is inserted at the beginning of each data block (e.g., 804 and 808), where the last data symbols in a block are repeated as the CP. Typically, the length of the CP exceeds the maximum expected delay spread in order to overcome the inter-symbol interference (ISI)”; ¶194; “For the SC-FDE transmission scheme, a known sequence (guard interval (GI), unique word (UW), etc.) (e.g., GIs 810, 814, 818) or cyclic prefix (CP) can be inserted at both the beginning and/or the end of one block (e.g., data blocks 812, 816). In some aspects, a linear equalizer in the frequency domain can be employed to reduce the receiver complexity. Compared to OFDM, the SC-FDE transmission scheme can reduce the Peak to Average Power ); and
communicating, by the first wireless communication device (transmitter device or receiver device; Fig. 9) with a second wireless communication device (transmitter device or receiver device; Fig. 9) (communication; “FIG. 9 illustrates transmitter and receiver structures for OFDM and SC-FDE communications, in accordance with some aspects. Referring to FIG. 9, the OFDM transceiver 900 includes transmitter circuitry with an inverse fast Fourier transform (IFFT) block 902 and a cyclic prefix insertion block 904 for generating transmit data for transmission via channel 906. The OFDM transceiver 900 further includes a cyclic prefix removal block 908 to remove the cyclic prefix from data received via the channel 906, an FFT block 910, and an equalizer block 912”; ¶196; “The SC-FDE transceiver 901 includes transmitter circuitry with a cyclic prefix insertion block 914 for generating transmit data for transmission via channel 916. The SC-FDE transceiver 901 further includes an FFT block 918 four processing data received via the channel 906, an equalizer block 920, an IFFT block 922, and a GI removal block 924. The transceivers 900 and 901 can further include a demodulation block and a decoding block. In some aspects, transceivers 909 and 901 further include a channel estimator block for generating a channel estimate for the equalizer block. The channel estimator can generate the channel estimate using the received signal as well as a DM-RS associated with the received signal. Techniques disclosed herein can be used ), the first waveform signal including a plurality of first symbols carrying data, wherein a last symbol of the plurality of first symbols includes a portion without data transmission based on the GI waveform requirement (last symbols without data; Fig. 8; Fig. 11; “In some aspects, for single carrier based waveform, DFT-s-OFDM and single carrier with frequency domain equalizer (SC-FDE) can be considered for both DL and UL communication. FIG. 8 illustrates a comparison 800 between OFDM and SC-FDM transmission schemes, in accordance with some aspects. For OFDM based transmission scheme, including DFT-s-OFDM, a cyclic prefix (CP) (e.g., 802 and 806) is inserted at the beginning of each data block (e.g., 804 and 808), where the last data symbols in a block are repeated as the CP. Typically, the length of the CP exceeds the maximum expected delay spread in order to overcome the inter-symbol interference (ISI)”; ¶194; “For the SC-FDE transmission scheme, a known sequence (guard interval (GI), unique word (UW), etc.) (e.g., GIs 810, 814, 818) or cyclic prefix (CP) can be inserted at both the beginning and/or the end of one block (e.g., data blocks 812, 816). In some aspects, a linear equalizer in the frequency domain can be employed to reduce the receiver complexity. Compared to OFDM, the SC-FDE transmission scheme can reduce the Peak to Average Power Ratio (PAPR) and thus allow the use of less costly power amplifiers”; ¶195; “FIG. 11 illustrates a DM-RS and guard interval (GI) generation options 1100 for SC-FDE based waveform, ).
Xiong differs from the claimed invention in that it does not expressly disclose “identifying a configuration for multiplexing a cyclic prefix (CP)-based waveform signal with a guard interval (GI)-based waveform signal”.
However, identifying a configuration for multiplexing a cyclic prefix (CP)-based waveform signal with a guard interval (GI)-based waveform signal, is well known in the art, as shown by Tooher.
Tooher, in the same field of endeavor, coexistence of different waveforms within a same band (¶92) discloses identifying a configuration for multiplexing a cyclic prefix (CP)-based waveform signal with a guard interval (GI)-based waveform signal (“Hybrid types of waveforms may be supported, such as waveforms and/or transmissions that may support at least one of a possibly varying cyclic prefix (CP) duration (e.g., from one transmission to another), a combination of a CP and a low power tail (e.g., a zero tail), a form of hybrid guard interval (e.g., ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to identify a configuration for multiplexing a cyclic prefix (CP)-based waveform signal with a guard interval (GI)-based waveform signal, as taught by Tooher to modify Xiong’ system in order to support hybrid types of waveforms and multiplexing of different waveform (¶92; ¶93).

Claim 2, Xiong in view of Tooher discloses communicating, by the first wireless communication device (Xiong; transmitter device or receiver device; Fig. 9) with a third wireless communication device (Xiong; receiver/transmitter device communicating according GI, Fig. 9, el. 901), the Gl-based waveform signal after In some aspects, for single carrier based waveform, DFT-s-OFDM and single carrier with frequency domain equalizer (SC-FDE) can be considered for both DL and UL communication. FIG. 8 illustrates a comparison 800 between OFDM and SC-FDM transmission schemes, in accordance with some aspects. For OFDM based transmission scheme, including DFT-s-OFDM, a cyclic prefix (CP) (e.g., 802 and 806) is inserted at the beginning of each data block (e.g., 804 and 808), where the last data symbols in a block are repeated as the CP. Typically, the length of the CP exceeds the maximum expected delay spread in order to overcome the inter-symbol interference (ISI)”; ¶194; “For the SC-FDE transmission scheme, a known sequence (guard interval (GI), unique word (UW), etc.) (e.g., GIs 810, 814, 818) or cyclic prefix (CP) can be inserted at both the beginning and/or the end of one block (e.g., data blocks 812, 816). In some aspects, a linear equalizer in the frequency domain can be employed to reduce the receiver complexity. Compared to OFDM, the SC-FDE transmission scheme can reduce the Peak to Average Power Ratio (PAPR) and thus allow the use of less costly power amplifiers”; ¶195; “FIG. 11 illustrates a DM-RS and guard interval (GI) generation options 1100 for SC-FDE based waveform, in accordance with some aspects. Referring to FIG. 11, two options can be considered for DM-RS sequence mapping within one SC-FDE block. In one option (Option (A) in FIG. 11), the GI sequence is inserted before (1102) and after (1106) the DM-RS sequence 1104 within one SC-FDE block. In some aspects, the GI sequence can be ).

Claims 3, 23, Xiong in view of Tooher discloses wherein the Gl-based waveform signal includes a plurality of second symbols, and wherein at least some of the plurality of second symbols includes a first GI (Xiong; Fig. 8; Fig. 11; “In some aspects, for single carrier based waveform, DFT-s-OFDM and single carrier with frequency domain equalizer (SC-FDE) can be considered for both DL and UL communication. FIG. 8 illustrates a comparison 800 between OFDM and SC-FDM transmission schemes, in accordance with some aspects. For OFDM based transmission scheme, including DFT-s-OFDM, a cyclic prefix (CP) (e.g., 802 and 806) is inserted at the beginning of each data block (e.g., 804 and 808), where the last data symbols in a block are repeated as the CP. Typically, the length of the CP exceeds the maximum expected delay spread in order to overcome the inter-symbol interference (ISI)”; ¶194; “For the SC-FDE transmission scheme, a known sequence (guard interval (GI), unique word (UW), etc.) (e.g., GIs 810, 814, 818) or cyclic prefix (CP) can be inserted at both the beginning and/or the end of one block (e.g., data blocks 812, 816). In some aspects, a linear equalizer in the ).

Claims 4, 24, Xiong in view of Tooher discloses wherein the communicating includes:
communicating, by the first wireless communication device (Xiong; transmitter device or receiver device; Fig. 9) with the second wireless communication device (Xiong; transmitter device or receiver device; Fig. 9), a second GI in the portion of the last symbol of the first waveform signal based on the GI waveform requirement, and wherein the first GI and the second GI include the same waveform (Xiong; Fig. 8; Fig. 11; “In some aspects, for single  “For the SC-FDE transmission scheme, a known sequence (guard interval (GI), unique word (UW), etc.) (e.g., GIs 810, 814, 818) or cyclic prefix (CP) can be inserted at both the beginning and/or the end of one block (e.g., data blocks 812, 816). In some aspects, a linear equalizer in the frequency domain can be employed to reduce the receiver complexity. Compared to OFDM, the SC-FDE transmission scheme can reduce the Peak to Average Power Ratio (PAPR) and thus allow the use of less costly power amplifiers”; ¶195; “FIG. 11 illustrates a DM-RS and guard interval (GI) generation options 1100 for SC-FDE based waveform, in accordance with some aspects. Referring to FIG. 11, two options can be considered for DM-RS sequence mapping within one SC-FDE block. In one option (Option (A) in FIG. 11), the GI sequence is inserted before (1102) and after (1106) the DM-RS sequence 1104 within one SC-FDE block. In some aspects, the GI sequence can be independently generated and may be different from the DM-RS ).

Claims 5. 25, Xiong in view of Tooher discloses wherein at least some of the plurality of first symbols in the first waveform signal includes a cyclic prefix (CP) (Xiong; Fig. 8; Fig. 11; “In some aspects, for single carrier based waveform, DFT-s-OFDM and single carrier with frequency domain equalizer (SC-FDE) can be considered for both DL and UL communication. FIG. 8 illustrates a comparison 800 between OFDM and SC-FDM transmission schemes, in accordance with some aspects. For OFDM based transmission scheme, including DFT-s-OFDM, a cyclic prefix (CP) (e.g., 802 and 806) is inserted at the beginning of each data block (e.g., 804 and 808), where the last data symbols in a block are repeated as the CP. Typically, the length of the CP exceeds the maximum expected delay spread in order to overcome the inter-symbol interference (ISI)”; ¶194; “For the SC-FDE transmission scheme, a known sequence (guard interval (GI), unique word (UW), etc.) (e.g., GIs 810, 814, 818) or cyclic prefix (CP) can be inserted at both the beginning and/or the end of one block (e.g., data blocks 812, 816). In some aspects, a linear equalizer in the frequency domain can be employed to reduce the receiver complexity. Compared to OFDM, the SC-FDE ).

Claims 6, 26, Xiong in view of Tooher discloses wherein at least some of the plurality of first symbols in the first waveform signal includes a second GI (Xiong; Fig. 8; Fig. 11; “In some aspects, for single carrier based waveform, DFT-s-OFDM and single carrier with frequency domain equalizer (SC-FDE) can be considered for both DL and UL communication. FIG. 8 illustrates a comparison 800 between OFDM and SC-FDM transmission schemes, in accordance with some aspects. For OFDM based transmission scheme, including DFT-s-OFDM, a cyclic prefix (CP) (e.g., 802 and 806) is inserted at the  “For the SC-FDE transmission scheme, a known sequence (guard interval (GI), unique word (UW), etc.) (e.g., GIs 810, 814, 818) or cyclic prefix (CP) can be inserted at both the beginning and/or the end of one block (e.g., data blocks 812, 816). In some aspects, a linear equalizer in the frequency domain can be employed to reduce the receiver complexity. Compared to OFDM, the SC-FDE transmission scheme can reduce the Peak to Average Power Ratio (PAPR) and thus allow the use of less costly power amplifiers”; ¶195; “FIG. 11 illustrates a DM-RS and guard interval (GI) generation options 1100 for SC-FDE based waveform, in accordance with some aspects. Referring to FIG. 11, two options can be considered for DM-RS sequence mapping within one SC-FDE block. In one option (Option (A) in FIG. 11), the GI sequence is inserted before (1102) and after (1106) the DM-RS sequence 1104 within one SC-FDE block. In some aspects, the GI sequence can be independently generated and may be different from the DM-RS sequence 1104. In another option (Option (B) in FIG. 11), a length of the DM-RS sequence 1110 is equal to the FFT size. Further, within one SC-FDE block, a portion (e.g., the last part) of the DM-RS sequence 1110 is repeated as the GI sequence 1108, which is mapped at the beginning of one block”; ¶211).

Claims 7, 27, Xiong in view of Tooher discloses wherein the first GI and the second GI include different waveforms (Xiong; different waveforms (the last data symbols in a block are repeated as the CP); Fig. 8; Fig. 11; “In some aspects, for single carrier based waveform, DFT-s-OFDM and single carrier with frequency domain equalizer (SC-FDE) can be considered for both DL and UL communication. FIG. 8 illustrates a comparison 800 between OFDM and SC-FDM transmission schemes, in accordance with some aspects. For OFDM based transmission scheme, including DFT-s-OFDM, a cyclic prefix (CP) (e.g., 802 and 806) is inserted at the beginning of each data block (e.g., 804 and 808), where the last data symbols in a block are repeated as the CP. Typically, the length of the CP exceeds the maximum expected delay spread in order to overcome the inter-symbol interference (ISI)”; ¶194; “For the SC-FDE transmission scheme, a known sequence (guard interval (GI), unique word (UW), etc.) (e.g., GIs 810, 814, 818) or cyclic prefix (CP) can be inserted at both the beginning and/or the end of one block (e.g., data blocks 812, 816). In some aspects, a linear equalizer in the frequency domain can be employed to reduce the receiver complexity. Compared to OFDM, the SC-FDE transmission scheme can reduce the Peak to Average Power Ratio (PAPR) and thus allow the use of less costly power amplifiers”; ¶195; “FIG. 11 illustrates a DM-RS and guard interval (GI) generation options 1100 for SC-FDE based waveform, in accordance with some aspects. Referring to FIG. 11, two options can be considered for DM-RS sequence mapping within one SC-FDE block. In one option (Option (A) in FIG. 11), the GI ).

Claims 8, 28, Xiong in view of Tooher discloses wherein the first waveform signal is communicated in a first frequency band, and wherein the Gl-based waveform signal is communicated in a second frequency band different from the first frequency band (Xiong; a first frequency band and a second frequency channels different from the first frequency band; different communication channels as shown in Fig. 9, els. 906, 916; “FIG. 9 illustrates transmitter and receiver structures for OFDM and SC-FDE communications, in accordance with some aspects. Referring to FIG. 9, the OFDM transceiver 900 includes transmitter circuitry with an inverse fast Fourier transform (IFFT) block 902 and a cyclic prefix insertion block 904 for generating transmit data for transmission via channel 906. The OFDM transceiver 900 further includes a cyclic prefix removal block 908 to remove the cyclic prefix from data received via the channel 906, an FFT block 910, and an equalizer block 912”; ¶196; “The SC-FDE transceiver 901 includes transmitter circuitry with a cyclic ).

Claims 9, 29, Xiong in view of Tooher discloses wherein the first waveform signal is communicated in a first beam direction, and wherein the Gl-based waveform signal is communicated in a second beam direction different than the first beam direction (Xiong; selecting of beams for channels (Fig. 9, els. 906, 916) communication; “In an example, any of the nodes 111 or 112 can be configured to communicate to the UEs 101, 102 (e.g., dynamically) an antenna panel selection and a transmit (Tx) beam selection that can be used by the UE for data transmission on a physical uplink shared channel (PUSCH) as well as for sounding reference signal (SRS) transmission”; ¶104).

Claims 10, 30, Xiong in view of Tooher discloses wherein the communicating includes: communicating, by the first wireless communication device (Xiong; transmitter device or receiver device; Fig. 9) with the second wireless communication device (Xiong; transmitter device or receiver device; Fig. 9), first data in a symbol of the plurality of first symbols before the last symbol based (Xiong; Fig. 8; Fig. 11; “In some aspects, for single carrier based waveform, DFT-s-OFDM and single carrier with frequency domain equalizer (SC-FDE) can be considered for both DL and UL communication. FIG. 8 illustrates a comparison 800 between OFDM and SC-FDM transmission schemes, in accordance with some aspects. For OFDM based transmission scheme, including DFT-s-OFDM, a cyclic prefix (CP) (e.g., 802 and 806) is inserted at the beginning of each data block (e.g., 804 and 808), where the last data symbols in a block are repeated as the CP. Typically, the length of the CP exceeds the maximum expected delay spread in order to overcome the inter-symbol interference (ISI)”; ¶194; “For the SC-FDE transmission scheme, a known sequence (guard interval (GI), unique word (UW), etc.) (e.g., GIs 810, 814, 818) or cyclic prefix (CP) can be inserted at both the beginning and/or the end of one block (e.g., data blocks 812, 816). In some aspects, a linear equalizer in the frequency domain can be employed to reduce the receiver complexity. Compared to OFDM, the SC-FDE transmission scheme can reduce the Peak to Average Power Ratio (PAPR) and thus allow the use of less costly power amplifiers”; ¶195; “FIG. 11 illustrates a DM-RS and guard interval (GI) ) on a first subcarrier spacing (SCS); and communicating, by the first wireless communication device (Xiong; transmitter device or receiver device; Fig. 9) with the second wireless communication device (transmitter device or receiver device; Fig. 9) with the second wireless communication device (Xiong; transmitter device or receiver device; Fig. 9) with the second wireless communication device (Xiong; transmitter device or receiver device; Fig. 9), second data in the last symbol based on a second SCS different than the first SCS (Xiong; “In some aspects, as phase noise may result in discontinuous phase in consecutive symbols, the size of a block or sub-block for DM-RS can be determined by the phase noise level as well as subcarrier spacing (SCS). In some aspects, the UE can report its preferred block/sub-block size for DM-RS per SCS or across all SCS. In some aspects, the gNB can configure the block/sub-block size for DMRS  “In some aspects, the shortest time-scale (reference time-scale) for all UEs may be defined with respect to NR slot duration in given numerology configured by parameter µ=0, 1, 2, 3, where 152µ kHz is the subcarrier spacing, wherein the slot is composed of 14 symbols in case of normal CP, or 12 symbols in case of extended CP. As an example, µ=2 (i.e. 60 kHz SCS) may be specified to define the shortest transmission duration (reference time scale) for NR V2X, which is around ~0.25 ms (exact duration depends on slot position within 1 ms scale because of different CP duration in symbols every 0.5 ms)”; ¶253; Table 2; ¶256; ¶263; ¶277; ¶300; Table 6).

Claim 21, the limitation of claim 21 analyzed with respect to claim 1, the further limitation of claim 21 disclosed by Xiong an apparatus (Fig. 2; ¶143) comprising a processor (Fig. 2, els. 204E, 202; ¶166; ¶168) and a transceiver (Fig. 2, els. 2040, 206, 208; ¶166; ¶168).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
3/31/2021